United States Court of Appeals
                     For the First Circuit


No. 22-1079

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE PUERTO RICO SALES TAX FINANCING
     CORPORATION, a/k/a Cofina; THE FINANCIAL OVERSIGHT AND
  MANAGEMENT BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE
     EMPLOYEES' RETIREMENT SYSTEM OF THE GOVERNMENT OF THE
    COMMONWEALTH OF PUERTO RICO; THE FINANCIAL OVERSIGHT AND
  MANAGEMENT BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE
PUERTO RICO HIGHWAYS AND TRANSPORTATION AUTHORITY; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
       REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC POWER
AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD
  FOR PUERTO RICO, AS REPRESENTATIVE OF THE PUERTO RICO PUBLIC
                      BUILDINGS AUTHORITY,

                            Debtors,


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE OF THE PUERTO RICO PUBLIC BUILDINGS AUTHORITY,

              Debtors, Appellees, Cross-Appellants,

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
   REPRESENTATIVE FOR THE EMPLOYEES' RETIREMENT SYSTEM OF THE
         GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                        Debtor, Appellee,

                               v.

  COOPERATIVA DE AHORRO Y CREDITO ABRAHAM ROSA; COOPERATIVA DE
 AHORRO Y CREDITO DE CIALES; COOPERATIVA DE AHORRO Y CREDITO DE
     JUANA DIAZ; COOPERATIVA DE AHORRO Y CREDITO DE RINCON;
  COOPERATIVA DE AHORRO Y CREDITO DE VEGA ALTA; COOPERATIVA DE
           AHORRO Y CREDITO DR. MANUEL ZENO GANDIA,

            Objectors, Appellants, Cross-Appellees,

                       SUIZA DAIRY CORP.,

        Objector, Claimant, Appellant, Cross-Appellee,

  LUIS F. PABON BOSQUES; RAUL MARTINEZ PEREZ; ELVIN A. ROSADO
    MORALES; CARLOS A. ROJAS ROSARIO; RAFAEL TORRES RAMOS,

            Creditors, Appellants, Cross-Appellees,

  DESARROLLADORA ORAMA, S.E.; C.O.D. TIRE DISTRIBUTORS IMPORTS
ASIA, INC.; CORREA TIRE DISTRIBUTOR INC.; WORLD WIDE TIRE, INC.;
SEQUERIA TRADING CORPORATION; SABATIER TIRE CENTER, INC.; VICTOR
   LOPEZ CORTES, INC.; MULTI GOMAS, INC.; JOSE COLLAZO PEREZ;
IVELISSE TAVARES MARRERO; MANUEL PEREZ ORTIZ; CORAL COVE, INC.;
     SUCESION ANGEL ALVAREZ PEREZ; ANTONIO COLON SANTIAGO;
 COOPERATIVA DE AHORRO Y CREDITO DE AGUADA; VILMA TERESA TORRES
  LOPEZ; VIVIANA ORTIZ MERCADO; ORLANDO TORRES BERRIOS; GERMAN
 TORRES BERRIOS; JUAN ALBERTO TORRES BERRIOS; VHERMANOS TORRES
   TORRES, INC.; CORPORACION PLAYA INDIA, S.E.; MARIANO RAMOS
GONZALEZ; RAMON MORAN LOUBRIEL; RAFAEL MORAN LOUBRIEL; ANA MORAN
 LOUBRIEL; SAN GERONIMO CARIBE PROJECT, INC.; CARIBBEAN AIRPORT
   FACILITIES INC.; ESTATE OF RAUL DE PEDRO & DIANA MARTINEZ;
    ALFONSO FERNANDEZ CRUZ; SUN AND SAND INVESTMENTS, CORP.;
FDR1500, CORP.; MARGARETA BLONDET; SUCESION COMPUESTO POR MARIA
   I. RUBERT BLONDET; SONIA RUBERT BLONDET; MARGARITA RUBERT
BLONDET; SONIA RUBERT, Administradora; MANUEL A. RIVERA-SANTOS;
JORGE RIVERA-SANTOS; CARLOS MANUEL RIVERA-SANTOS; PABLO MELENDEZ
   BRULLA; SUCESION AGUSTIN RODRIGUEZ COLON; GLORIA M. ESTEVA
MARQUES; SUCESION MANUEL MARTINEZ RODRIGUEZ; LUIS REYES FEIKERT;
 JORGE RAMON POZAS; MIRIAM SANCHEZ LEBRON; JUAN A. TAPIA ORTIZ;
                      ANTONIO PEREZ COLON,

                     Claimants, Appellees,

PFZ PROPERTIES, INC.; OSCAR ADOLFO MANDRY APARICIO; MARIA DEL
CARMEN AMALIA MANDRY LLOMBART; SELMA VERONICA MANDRY LLOMBART;
 MARIA DEL CARMEN LLOMBART BAS; OSCAR ADOLFO MANDRY BONILLA;
  GUSTAVO ALEJANDRO MANDRY BONILLA; YVELISE HELENA FINGERHUT
MANDRY; MARGARET ANN FINGERHUT MANDRY; VICTOR ROBERT FINGERHUT
  MANDRY; JUAN CARLOS ESTEVA FINGERHUT; PEDRO MIGUEL ESTEVA
  FINGERHUT; MARIANO JAVIER MCCONNIE FINGERHUT; JANICE MARIE
MCCONNIE FINGERHUT; VICTOR MICHAEL FINGERHUT COCHRAN; MICHELLE
ELAINE FINGERHUT COCHRAN; ROSA ESTELA MERCADO GUZMAN; EDUARDO
 JOSE MANDRY MERCADO; SALVADOR RAFAEL MANDRY MERCADO; MARGARITA
  ROSA MANDRY MERCADO; ADRIAN ROBERTO MANDRY MERCADO; VICENTE
PEREZ ACEVEDO; CORPORACION MARCARIBE INVESTMENT; DEMETRIO AMADOR
INC.; DEMETRIO AMADOR ROBERTS; MARUZ REAL ESTATE CORP.; LORTU-TA
     LTD., INC.; LA CUARTEROLA, INC.; JUAZA, INC.; CONJUGAL
PARTNERSHIP ZALDUONDO-MACHICOTE; FRANK E. TORRES RODRIGUEZ; EVA
  TORRES RODRIGUEZ; FINCA MATILDE, INC.; JORGE RAFAEL EDUARDO
                        COLLAZO QUINONES,

               Objectors, Claimants, Appellees,

   ANTONIO MARTIN CERVERA; MARIA TERESITA MARTIN; WANDA ORTIZ
 SANTIAGO; NANCY I. NEGRON-LOPEZ; GROUP WAGE CREDITORS; YASHEI
ROSARIO; ANA A. NUNEZ VELAZQUEZ; EDGARDO MARQUEZ LIZARDI; MARIA
   M. ORTIZ MORALES; ARTHUR SAMODOVITZ; MIGUEL LUNA DE JESUS;
ISMAEL L. PURCELL SOLER; ALYS COLLAZO BOUGEOIS; MILDRED BATISTA
     DE LEON; JAVIER ALEJANDRINO OSORIO; SERVICE EMPLOYEES
    INTERNATIONAL UNION (SEIU); INTERNATIONAL UNION, UNITED
  AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF
AMERICA; MAPFRE PRAICO INSURANCE COMPANY; CERTAIN CREDITORS WHO
   FILED ACTIONS IN THE UNITED STATES DISTRICT COURT FOR THE
  DISTRICT OF PUERTO RICO; MED CENTRO, INC., f/k/a Consejo de
Salud de la Comunidad de la Playa de Ponce, Inc.; ASOCIACION DE
 JUBILADOS DE LA JUDICATURA DE PUERTO RICO; HON. HECTOR URGELL
 CUEBAS; COOPERATIVA DE AHORRO Y CREDITO VEGABAJENA; UNIVERSITY
OF PUERTO RICO RETIREMENT SYSTEM TRUST; PETER C. HEIN; MIRIAM E.
   LIMA COLON; BETZAIDA FELICIANO CONCEPCION; ANGEL L. MENDEZ
  GONZALEZ; ASOCIACION DE MAESTROS PUERTO RICO; ASOCIACION DE
  MAESTROS DE PUERTO RICO-LOCAL SINDICAL; MORGAN STANLEY & CO.
   LLC; GOLDMAN SACHS & CO. LLC; J.P. MORGAN SECURITIES LLC;
SANTANDER SECURITIES LLC; SIDLEY AUSTIN LLP; BMO CAPITAL MARKETS
 GKST, INC.; CITIGROUP GLOBAL MARKETS INC.; SAMUEL A. RAMIREZ &
   CO., INC.; MESIROW FINANCIAL, INC.; MERRILL LYNCH, PIERCE,
   FENNER & SMITH INC.; MERRILL LYNCH CAPITAL SERVICES, INC.;
BARCLAYS CAPITAL INC.; RBC CAPITAL MARKETS, LLC; RAYMOND JAMES &
  ASSOCIATES, INC.; COMMUNITY HEALTH FOUNDATION OF P.R. INC.;
QUEST DIAGNOSTICS OF PUERTO RICO, INC.; U.S. BANK TRUST NATIONAL
  ASSOCIATION, as Trustee for the PRPFC Outstanding Bonds and
    PRIFA Bonds, and Fiscal Agent for PRPBA Bonds; U.S. BANK
NATIONAL ASSOCIATION, as Trustee for the PRPFC Outstanding Bonds
    and PRIFA Bonds, and Fiscal Agent for PRPBA Bonds; NILSA
CANDELARIO; EL OJO DE AGUA DEVELOPMENT, INC.; PEDRO JOSE NAZARIO
  SERRANO; JOEL RIVERA MORALES; MARIA DE LOURDES GOMEZ PEREZ;
   HECTOR CRUZ VILLANUEVA; LOURDES RODRIGUEZ; LUIS M. JORDAN
     RIVERA; TACONIC CAPITAL ADVISORS LP; AURELIUS CAPITAL
 MANAGEMENT, LP; CANYON CAPITAL ADVISORS LLC; FIRST BALLANTYNE
LLC; MOORE CAPITAL MANAGEMENT, LP; PUERTO RICO FISCAL AGENCY AND
FINANCIAL ADVISORY AUTHORITY; HON. PEDRO R. PIERLUISI URRUTIA;
   UNITED STATES, on behalf of the Internal Revenue Service;
ASOCIACION PUERTORRIQUENA DE LA JUDICATURA, INC.; FEDERACION DE
MAESTROS DE PUERTO RICO, INC.; GRUPO MAGISTERIAL EDUCADORES(AS)
 POR LA DEMOCRACIA, UNIDAD, CAMBIO, MILITANCIA Y ORGANIZACION
SINDICAL, INC.; UNION NACIONAL DE EDUCADORES Y TRABAJADORES DE
  LA EDUCACION, INC.; MARIA A. CLEMENTE ROSA; JOSE N. TIRADO
GARCIA, as President of the United Firefighters Union of Puerto
                             Rico,

                     Objectors, Appellees,

 VAQUERIA TRES MONJITAS, INC.; BLACKROCK FINANCIAL MANAGEMENT,
 INC.; EMSO ASSET MANAGEMENT LIMITED; MASON CAPITAL MANAGEMENT,
  LLC; SILVER POINT CAPITAL, L.P.; VR ADVISORY SERVICES, LTD;
   AURELIUS CAPITAL MANAGEMENT, LP, on behalf of its managed
  entities; GOLDENTREE ASSET MANAGEMENT LP, on behalf of funds
  under management; WHITEBOX ADVISORS LLC, on behalf of funds
 under management; MONARCH ALTERNATIVE CAPITAL LP, on behalf of
funds under management; TACONIC CAPITAL ADVISORS L.P., on behalf
 of funds under management; ARISTEIA CAPITAL, LLC, on behalf of
 funds under management; FARMSTEAD CAPITAL MANAGEMENT, LLC, on
 behalf of funds under management; FOUNDATION CREDIT, on behalf
 of funds under management; CANYON CAPITAL ADVISORS LLC, in its
  capacity as a member of the QTCB Noteholder Group; DAVIDSON
 KEMPNER CAPITAL MANAGEMENT LP, in its capacity as a member of
the QTCB Noteholder Group; SCULPTOR CAPITAL LP, in its capacity
 as a member of the QTCB Noteholder Group; SCULPTOR CAPITAL II
 LP, in its capacity as a member of the QTCB Noteholder Group;
   AMBAC ASSURANCE CORPORATION; ANDALUSIAN GLOBAL DESIGNATED
 ACTIVITY COMPANY; CROWN MANAGED ACCOUNTS, for and on behalf of
  Crown/PW SP; LMA SPC, for and on behalf of Map 98 Segregated
Portfolio; MASON CAPITAL MASTER FUND LP; OAKTREE-FORREST MULTI-
 STRATEGY, LLC (SERIES B); OAKTREE OPPORTUNITIES FUND IX, L.P.;
    OAKTREE OPPORTUNITIES FUND IX (PARALLEL), L.P.; OAKTREE
  OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE HUNTINGTON
 INVESTMENT FUND II, L.P.; OAKTREE OPPORTUNITIES FUND X, L.P.;
     OAKTREE OPPORTUNITIES FUND X (PARALLEL), L.P.; OAKTREE
     OPPORTUNITIES FUND X (PARALLEL 2), L.P.; OAKTREE VALUE
  OPPORTUNITIES FUND HOLDINGS, L.P.; OCEANA MASTER FUND LTD.;
OCHER ROSE, L.L.C.; PENTWATER MERGER ARBITRAGE MASTER FUND LTD.;
 PWCM MASTER FUND LTD.; REDWOOD MASTER FUND, LTD.; BANK OF NEW
YORK MELLON; OFFICIAL COMMITTEE OF UNSECURED CREDITORS; ASSURED
   GUARANTY CORP.; ASSURED GUARANTY MUNICIPAL CORP.; OFFICIAL
    COMMITTEE OF RETIRED EMPLOYEES; NATIONAL PUBLIC FINANCE
     GUARANTEE CORP.; FINANCIAL GUARANTY INSURANCE COMPANY;
 AMERINATIONAL COMMUNITY SERVICES, LLC, as servicer for the GDB
Debt Recovery Authority; CANTOR-KATZ COLLATERAL MONITOR LLC, as
Collateral Monitor for the GDB Debt Recovery Authority; ATLANTIC
  MEDICAL CENTER, INC.; CAMUY HEALTH SERVICES, INC.; CENTRO DE
 SALUD FAMILIAR DR. JULIO PALMIERI FERRI, INC.; CIALES PRIMARY
 HEALTH CARE SERVICES, INC.; CORP. DE SERV. MEDICOS PRIMARIOS Y
PREVENCION DE HATILLO, INC.; COSTA SALUD, INC.; CENTRO DE SALUD
   DE LARES, INC.; CENTRO DE SERVICIOS PRIMARIOS DE SALUD DE
   PATILLAS, INC.; HOSPITAL GENERAL CASTANER, INC.; GNMA & US
GOVERNMENT TARGET MATURITY FUND FOR PUERTO RICO RESIDENTS, INC.,
 f/k/a Puerto Rico GNMA & U.S. Government Target Maturity Fund,
Inc.; MORTGAGE-BACKED & US GOVERNMENT SECURITIES FUND FOR PUERTO
 RICO RESIDENTS, INC., f/k/a Puerto Rico Mortgage-Backed & U.S.
  Government Securities Fund, Inc.; PUERTO RICO RESIDENTS BOND
  FUND I, f/k/a Puerto Rico Investors Bond Fund I; PUERTO RICO
RESIDENTS TAX-FREE FUND, INC., f/k/a Puerto Rico Investors Tax-
 Free Fund, Inc.; PUERTO RICO RESIDENTS TAX-FREE FUND II, INC.,
f/k/a Puerto Rico Investors Tax-Free Fund II, Inc.; PUERTO RICO
 RESIDENTS TAX-FREE FUND III, INC., f/k/a Puerto Rico Investors
Tax-Free Fund III, Inc.; PUERTO RICO RESIDENTS TAX-FREE FUND IV,
INC., f/k/a Puerto Rico Investors Tax-Free Fund IV, Inc.; PUERTO
    RICO RESIDENTS TAX-FREE FUND V, INC., f/k/a Puerto Rico
Investors Tax-Free Fund V, Inc.; PUERTO RICO RESIDENTS TAX-FREE
  FUND VI, INC., f/k/a Puerto Rico Investors Tax-Free Fund VI,
  Inc.; TAX-FREE FIXED INCOME FUND FOR PUERTO RICO RESIDENTS,
INC., f/k/a Puerto Rico Fixed Income Fund, Inc.; TAX-FREE FIXED
  INCOME FUND II FOR PUERTO RICO RESIDENTS, INC., f/k/a Puerto
Rico Fixed Income Fund II, Inc.; TAX-FREE FIXED INCOME FUND III
FOR PUERTO RICO RESIDENTS, INC., f/k/a Puerto Rico Fixed Income
 Fund III, Inc.; TAX-FREE FIXED INCOME FUND IV FOR PUERTO RICO
 RESIDENTS, INC., f/k/a Puerto Rico Fixed Income Fund IV, Inc.;
 TAX-FREE FIXED INCOME FUND V FOR PUERTO RICO RESIDENTS, INC.,
  f/k/a Puerto Rico Fixed Income Fund V, Inc.; TAX-FREE FIXED
  INCOME FUND VI FOR PUERTO RICO RESIDENTS, INC., f/k/a Puerto
 Rico Fixed Income Fund VI, Inc.; TAX FREE FUND FOR PUERTO RICO
RESIDENTS, INC., f/k/a Tax-Free Puerto Rico Fund, Inc.; TAX FREE
 FUND II FOR PUERTO RICO RESIDENTS, INC., f/k/a Tax-Free Puerto
Rico Fund II, Inc.; TAX-FREE HIGH GRADE PORTFOLIO BOND FUND FOR
  PUERTO RICO RESIDENTS, INC., f/k/a Puerto Rico AAA Portfolio
Bond Fund, Inc.; TAX-FREE HIGH GRADE PORTFOLIO BOND FUND II FOR
  PUERTO RICO RESIDENTS, INC., f/k/a Puerto Rico AAA Portfolio
    Bond Fund II, Inc.; TAX-FREE HIGH GRADE PORTFOLIO TARGET
MATURITY FUND FOR PUERTO RICO RESIDENTS, INC., f/k/a Puerto Rico
   AAA Portfolio Target Maturity Fund, Inc.; TAX FREE TARGET
 MATURITY FUND FOR PUERTO RICO RESIDENTS, INC., f/k/a Tax-Free
Puerto Rico Target Maturity Fund, Inc.; UBS IRA SELECT GROWTH &
  INCOME PUERTO RICO FUND; SERVICIOS INTEGRALES EN LA MONTANA
                             (SIM),
                      Creditors, Appellees,

                            UNITED STATES,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Laura Taylor Swain,* U.S. District Judge]


                               Before

                  Kayatta, Howard, and Thompson,
                         Circuit Judges.


     Guillermo Ramos Luiña for appellants, cross-appellees
Cooperativa de Ahorro y Crédito Abraham Rosa, Cooperativa de Ahorro
y Crédito de Ciales, Cooperativa de Ahorro y Crédito de Rincón,
Cooperativa de Cooperativa de Ahorro de Vega Alta, Crédito Dr.
Manuel Zeno Gandía, and Cooperativa de Ahorro y Crédito de Juana
Díaz.
     Rafael A. Gonzalez-Valiente, with whom Godreau & Gonzalez
Law, LLC was on brief, for appellant, cross-appellee Suiza Dairy
Corporation.
     Victor M. Rivera-Rios for appellants, cross-appellees Luis F.
Pabón Bosques, Raul Martinez Perez, Elvin A. Rosado Morales, Carlos
A. Rojas Rosario, and Rafael Torres Ramos.
     Martin J. Bienenstock, with whom Jeffrey W. Levitan, Mark D.
Harris, Brian S. Rosen, Ehud Barak, Lucas Kowalczyk, Timothy W.
Mungovan, John E. Roberts, Adam L. Deming, Joseph S. Hartunian,
and Proskauer Rose LLP were on brief, for appellee, cross-appellant
the Financial Oversight and Management Board for Puerto Rico.
     Peter M. Friedman, with whom John J. Rapisardi, Maria J.
DiConza, and O'Melveny & Meyers LLP were on brief, for appellees
Governor Pedro R. Pierluisi and the Puerto Rico Fiscal Agency and
Financial Advisory Authority.
     Ana A. Núñez Velázquez, Aguadilla, PR, Pro Se.
     Charles A. Cuprill-Hernández, with whom Charles A. Cuprill,


     *  Of the   Southern    District   of   New   York,   sitting   by
designation.
P.S.C. was on brief, for appellees Oscar Adolfo Mandry Aparicio,
María del Carmen Amalia Mandry Llombart, Selma Verónica Mandry
Llombart, María del Carmen Llombart Bas, Oscar Adolfo Mandry
Bonilla, Gustavo Alejandro Mandry Bonilla, Yvelise Helena
Fingerhut Mandry; Margaret Ann Fingerhut Mandry, Victor Robert
Fingerhut Mandry, Juan Carlos Esteva Fingerhut, Pedro Miguel
Esteva Fingerhut, Mariano Javier McConnie Fingerhut, Janice Marie
McConnie Fingerhut, Victor Michael Fingerhut Cochran, Michelle
Elaine Fingerhut Cochran, Rosa Estela Mercado Guzmán, Eduardo José
Mandry Mercado, Salvador Rafael Mandry Mercado, Margarita Rosa
Mandry Mercado, and Adrián Roberto Mandry Mercado.
     Daniel Winik, Attorney, Civil Division, with whom Brian M.
Boynton, Principal Deputy Assistant Attorney General, W. Stephen
Muldrow, United States Attorney, Michael S. Raab, Attorney, Civil
Division, and Michael Shih, Attorney, Civil Division, were on
brief, for intervenor, appellee the United States.
     Russell A. Del Toro Sosa, with whom David Carrion Baralt was
on brief, for appellee PFZ Properties, Inc.
     Maria Mercedes Figueroa Morgade on brief for appellees
Demetrio Amador Inc. and Demetrio Amador Roberts.
     Alexis Fuentes-Hernández on brief for appellees Maruz Real
Estate Corp., Lortu-Ta LTD., Inc., La Cuarterola, Inc., Juaza,
Inc., Frank E. Torres Rodriguez and Eva Torres Rodriguez.
     Arturo J. García-Solá, with whom Nayuan Zouairaban and
McConnell Valdes LLC were on brief, for appellee AmeriNational
Community Services, LLC.
     Douglas I. Koff, with whom Peter Amend, Douglas S. Mintz, and
Schulte, Roth & Zabel were on brief, for appellee Cantor-Katz
Collateral Monitor LLC.
     Eduardo J. Capdevila-Díaz, with whom Isabel M. Fullana-
Fraticelli and Isabel Fullana-Fraticelli & Assocs., PSC were on
brief, for appellee Finca Mitilde, Inc.
     Carlos Fernandez-Nadal on brief for appellee Jorge Rafael
Eduardo Collazo Quinones.
     Maximiliano Trujillo-González on brief for appellees Manuel
A. Rivera-Santos, Jorge Rivera-Santos, and Carlos Manuel Rivera-
Santos.
     Juan A. Tapia Ortiz, Brooklyn, NY, Pro Se.


                        November 23, 2022
            THOMPSON, Circuit Judge.            On January 18, 2022, the

district    court    entered    an   Order    and    Judgment   confirming      the

Modified Eighth Amended Title III Joint Plan of Adjustment of the

Commonwealth of Puerto Rico, the Employees Retirement System of

the Government of the Commonwealth of Puerto Rico, and the Puerto

Rico Public Buildings Authority ("the Confirmation Order") as well

as Findings of Fact and Conclusions of Law in Connection with the

Confirmation   Order    ("the    FF/CL").       As    the   full   name    of   the

Confirmation Order suggests, this final debt restructuring plan

was the product of progressive iterations about how to resolve the

initial petition for debt restructuring, filed in May 2017 by

Puerto   Rico's     Financial   Oversight      and    Management   Board    ("the

Board") on behalf of the Commonwealth of Puerto Rico and several

of the Commonwealth's agencies and instrumentalities pursuant to

Title III of the Puerto Rico Oversight, Management, and Stability

Act ("PROMESA").       Several creditors filed a notice of appeal to

challenge   the Confirmation Order            and the FF/CL.        This court

consolidated the appeals for briefing and oral argument pursuant

to Rule 3(b)(2) of the Federal Rules of Appellate Procedure.                    This

opinion resolves the appeal filed by a group of six Credit Unions

(also often referred to as "cooperatives" or "cooperativas"), each

of whom filed a proof of claim in this Title III case and then

jointly filed objections to the evolving plan for restructuring

the Commonwealth's debts (details about the bases for their joint


                                      - 8 -
objections to come in a moment).         As we explain below, the Credit

Unions' challenge to the district court's rejection of their

objections is now moot.            Before we explain why, we need to

introduce the companion adversary proceeding.1

           Almost a year after the Commonwealth filed its initial

Title III petition, the Credit Unions initiated an adversary

proceeding claiming that the Commonwealth and several of its

agencies and instrumentalities           defrauded them      into purchasing

worthless bonds as well as compelled them to invest in these

security instruments such that a taking without just compensation

had   occurred   in    violation    of   the   U.S.    Constitution's    Fifth

Amendment.2      The   Credit   Unions    alleged     that   these   claims   of

misconduct should render their creditor claims in the bankruptcy

proceeding non-dischargeable pursuant to 11 U.S.C. §§ 105 and 944

and PROMESA.

           While their adversary complaint was pending, the Credit

Unions filed joint objections to the Seventh Amended Title III

Joint Plan of Adjustment and to the Revised Eighth Amended Plan of




      1"[A]n adversary proceeding is a subsidiary lawsuit within
the larger framework of a bankruptcy case." In re Fin. Oversight
& Mgmt. Bd. for P.R., 872 F.3d 57, 63 (1st Cir. 2017) (alteration
in original) (quoting Kowal v. Malkemus (In re Thompson), 965 F.2d
1136, 1140 (1st Cir. 1992)); see also Fed. R. Bankr. P. 7001 (which
48 U.S.C. § 2170 says shall apply to PROMESA cases).

      2In the adversary proceeding, the Credit Unions also alleged
some Commonwealth-statute-based fraud and negligence claims.


                                    - 9 -
Adjustment,    arguing    that        their    claims    for        fraud     and

unconstitutional takings in their adversary action against the

debtors should be explicitly excepted from discharge pursuant to

11 U.S.C. § 944(c)(1).

           Meanwhile,    back    in    the    docket    of    the    adversary

proceeding, the defendants filed motions to dismiss the Credit

Unions' second amended complaint.             In late December 2021, the

district court granted the motions, concluding that most of the

Credit Unions' claims sounded in fraud but failed to meet the

heightened pleading standard for claims based in fraud, that the

plaintiffs failed to state a plausible takings claim, and that

some of the claims against some of the defendants lacked subject

matter jurisdiction because the claim was either not yet ripe or

had overripened such that the claim was now moot.             See In re Fin.

Oversight & Mgmt. Bd. for P.R., 578 F. Supp. 3d 267 (D.P.R. 2021).

The Credit Unions appealed.

           While the Credit Unions' appeal from the dismissal of

their adversary proceeding was in the briefing stage here, the

district court entered the Confirmation Order and the FF/CL.                  The

district   court   summarily    overruled      the   Credit    Unions'      joint

objection to the plan:

     [F]or the reasons set forth in th[e] [c]ourt's
     Memorandum Opinion Granting Defendants' Motions to
     Dismiss Second Amended Complaint . . . , the [c]ourt
     overrules the objection of [the Credit Unions] to the
     extent it incorporates the allegations set forth in


                                 - 10 -
     their adversary complaint, which has now been dismissed
     without leave to amend, alleging that their claims are
     protected by the Takings Clause.     Because the [c]ourt
     has concluded that the Credit Unions have not stated a
     claim upon which relief could be granted under the
     Takings Clause, the [c]ourt finds that their claims for
     payment concerning that alleged taking are not protected
     by the Fifth Amendment and may be impaired and discharged
     by the Plan. Moreover, to the extent the Credit Unions
     have asserted a claim that approval of the Plan itself
     would constitute a taking, the Credit Unions' objection
     is also overruled for the reasons discussed in
     connection with the objections of other bondholders
     . . . .

The Credit Unions appealed both the Confirmation Order and the

FF/CL, arguing the district court was wrong to overrule their

objections to the proposed plans of adjustment when their appeal

from the dismissal of their adversary proceeding -- which they say

would result in a revival of nondischargeable claims against the

Commonwealth -- was still pending in this court.          Indeed, their

arguments in this appeal focus exclusively on why their fraud and

takings claims should have survived the adversary defendants'

motions to dismiss as well as why the district court should have

excepted   these   (according   to   the   Credit   Unions)   soon-to-be-

meritorious claims from discharge.3




     3 Neither the Confirmation Order nor the FF/CL explicitly
mentions the Credit Unions' objections to the proposed plan of
adjustment based on their fraudulent conduct claims or their
arguments about why their fraud-based claims should be excepted
from discharge. The Credit Unions do not argue, however, that the
district court's silence in the FF/CL and the Confirmation Order
about these claims was an error.



                                - 11 -
                 In an opinion issued today, we affirmed the district

court's dismissal of the adversary proceeding, concluding that the

Credit Unions failed to plausibly plead both their fraud-based and

takings claims.4           See In re Fin. Oversight & Mgmt. Bd. for P.R.,

No. 22-1048, ___ F.4th ___ (1st Cir. 2022).

                 Because we have now affirmed the dismissal of the Credit

Unions' adversary claims, we find ourselves with nothing left to

decide in this appeal from the Confirmation Order and the FF/CL

because the Credit Unions no longer have pending adversary claims

that the district court could except from discharge.                      The Credit

Unions' arguments about why they say their adversary claims should

have progressed beyond the pleadings stage are moot,                         and we

therefore need not address their arguments about whether fraud

claims are dischargeable pursuant to PROMESA.                   See Bos. Bit Labs,

Inc. v. Baker, 11 F.4th 3, 8 (1st Cir. 2021) ("[I]f a case loses

its live-controversy character at any point in the proceedings,

the mootness doctrine generally stops us from pumping new life

into       the   dispute    .   .   .   by    'ousting'   the   federal   courts   of

'jurisdiction' and 'requir[ing]' us to 'dismiss[]' the case."




       In addition, we affirmed the dismissal of the Commonwealth-
       4

statute-based negligence claims as time-barred, and the Credit
Unions' belated challenge to an earlier Government Development
Bank debt modification plan as moot. See In re Fin. Oversight &
Mgmt. Bd. for P.R., No. 22-1048, ___ F.4th at ___.


                                             - 12 -
(second and third alterations in original) (quoting Deposit Guar.

Nat'l Bank v. Roper, 445 U.S. 326, 335 (1980))).

         The Credit Unions' appeal from the Confirmation Order

and the FF/CL is dismissed.




                              - 13 -